Citation Nr: 0512521	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel









INTRODUCTION


The veteran served on active duty from June 1963 to January 
1967 and from September 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.

The appellant did not attend her scheduled Travel Board 
hearing on March 24, 2005.


FINDINGS OF FACT


1.  The veteran died in May 2000 at the age of 55.  The 
certificate of death listed the immediate cause as gastric 
carcinoma.

2.  The veteran's gastric carcinoma was first clinically 
demonstrated many years after service.

3.  At the time of death, the veteran did not have any 
service-connected disabilities.

4.  A disability of service origin did not cause or 
significantly contribute to the veteran's death.

5.  The veteran's gastric carcinoma is not demonstrated to be 
a presumptive residual disease due to exposure to chemical 
herbicides, including Agent Orange, nor is there competent 
medical evidence of a nexus between the veteran's gastric 
carcinoma and his periods of military service.


CONCLUSION OF LAW


A disability of service origin did not cause, nor did it 
materially or substantially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303. 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated July 2002, the VA 
informed the appellant of the elements necessary to 
substantiate her claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  Letter dated May and July 2002 informed 
the appellant that the VA would assist her in obtaining such 
things as medical records, employment records or records from 
other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The letter from the VA dated May 2002 requested that 
the appellant provide the following: the names of the people, 
agencies (including VA Medical Centers), or companies who had 
any relevant records, the corresponding addresses, 
approximate time frames covered by the records and the 
conditions for which the veteran was treated; completed VA 
Forms 21-4142 to authorize the release of records to the VA; 
medical or lay evidence of the veteran's disability; 
submission of medical evidence, preferably a doctor's 
opinion, showing a relationship and/or a reasonable 
possibility that the disabilities the veteran had, were 
contributory to the immediate cause of death and the 
possibility that the immediate cause of death may have been 
an injury or disease which began or was worsened by his 
military service.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Both the May and July 2002 letters from 
the VA to the appellant requested any additional information 
that would assist in her claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Factual Background

The veteran's death certificate shows that he died in May 
2000 at the age of 55 from gastric carcinoma.  The death 
certificate indicates that an autopsy was not performed.  At 
the time of the veteran's death he was not service-connected 
for any disabilities.

The veteran's service medical records show no findings 
indicative of onset of carcinoma or tumors during active duty 
or on pre-enlistment examinations conducted in June 1963 and 
July 1971.  No findings indicating the presence of carcinoma 
or tumors were shown on the service separation examinations 
conducted in November 1966 and June 1973.  Evidence in the 
claims folder does not demonstrate the onset of cancerous 
tumors manifesting to a compensable degree of severity during 
the first year following the veteran's separation from the 
military.

The veteran's private medical records show that he was 
diagnosed with gastric cancer in April 1998.  After being 
diagnosed, the veteran submitted to chemotherapy and multiple 
procedures to slow the progression of his cancer.

The appellant's essential contention is that she believes 
that the veteran's fatal cancer was the result of exposure to 
chemical herbicides during his military service in the 
Republic of Vietnam.






Analysis

Service Connection - In General

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection - Herbicide Exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  See 38 U.S.C.A. § 1116 (West 
Supp. 2002); 38 C.F.R. § 3.309(e) (2004).  If a veteran who 
served in Vietnam during the Vietnam era develops a disease 
listed as associated with Agent Orange exposure, exposure to 
Agent Orange will be presumed unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(a)(3) 
(West 2002); 38 C.F.R. § 3.307(a)(6) (iii) (2004).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2002); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  See 
38 U.S.C. § 116(f) (2004).  As the veteran's service records 
indicate that he served in the Republic of Vietnam during 
this time, it is presumed that he was exposed to Agent 
Orange.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA (Secretary) has specifically 
determined that a presumption of service connection is 
warranted.  See 38 U.S.C.A. § 1116 (West 2002); see also 
National Academy of Sciences report, "Veterans and Agent 
Orange: Update 1996," dated March 14, 1996.

In the Federal Register, November 2, 1999 (Volume 64, Number 
211), pages 59232 -59243, the Secretary determined that a 
presumption of service connection for exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for hepatobiliary cancers (to include liver 
cancer).  The Federal Register cited numerous studies and 
stated that the Secretary concluded, based on all the 
available evidence, that the credible evidence against an 
association between liver cancer and herbicide exposure.  The 
Secretary, therefore, indicated that a positive association 
did not exist.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Service Connection - Cause of Death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.5, 3.312 (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2004).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2004).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2004).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2004).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2004).

Discussion

As noted above, in order for service connection for the cause 
of a veteran's death to be granted, three elements must be 
present: (1) evidence of death; (2) evidence of in-service 
incurrence of disease or injury and/or service-connected 
disability; and (3) medical nexus evidence linking (1) and 
(2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
this case, element (1) has been met.

In essence, the appellant contends that the veteran's gastric 
carcinoma is directly related to his exposure to Agent Orange 
while serving in the Republic of Vietnam.

The Board notes in passing that it could find no competent 
medical evidence of record linking the veteran's death to any 
other incident of service, and the appellant has suggested no 
other basis for a grant of service connection for the cause 
of the veteran's death.
With respect to element (2), the Board has considered whether 
presumptive service connection might be warranted on the 
basis of exposure to Agent Orange in service.  Because the 
veteran served in Vietnam, his exposure to Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  Element 
(2), in-service injury, is met by operation of law.

Turning to element (3), a nexus is presumed in cases of 
Vietnam veterans who have a disease listed as a presumptive 
disability under 38 C.F.R. § 3.309(e) (2004).  
However, the veteran's cause of death was gastric carcinoma, 
which is not one of the presumptive diseases for which 
service connection is warranted based on exposure to Agent 
Orange under 38 C.F.R. § 3.309; see also Federal Register, 
November 2, 1999 (Volume 64, Number 211), pages 59232-59243 
[a presumption of service connection for exposure to 
herbicides is not warranted for hepatobiliary cancers (to 
include liver cancer)].  Therefore, the Agent Orange 
presumption as to nexus is not applicable to this case.

Additionally, the appellant contends that the veteran's death 
from a gastric carcinoma was the result of his exposure to 
Agent Orange or other herbicides while serving in the 
Republic of Vietnam.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
appellant is a physician.  Therefore, as a layperson she is 
not competent to provide evidence that requires medical 
knowledge because she lacks the requisite professional 
medical training, certification and expertise to present 
opinions regarding diagnosis and etiology.  See Espiritu 
v.Derwinski, 2 Vet. App. 492 (1992).

In summary, for reasons and bases expressed above the Board 
finds that service connection for the cause of the veteran's 
death due to a gastric carcinoma is precluded as a matter of 
law.  See 38 C.F.R. § 105(a) (2004); VAOPGPREC 2-98; see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board further 
concludes that there is no competent medical evidence of 
record demonstrating a nexus between any other incident of 
the veteran's military service and his death.  The 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is therefore denied.


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


